DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 18 are objected to because of the following informalities:  "comprise" should read "comprises".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 8, 16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “about 20° to about 270°” in claims 3, 16, and 19 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “about 1π mm2 and 2.5π mm2” in claim 4 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “about 30 mm and about 70 mm” in claim 5 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites “the flow transfer passage with respect to the cross-sectional area immediately downstream of the prechamber gas valve is of an equivalent length of about 15 to about 23 mm.” It is unclear what is meant by “with respect to the cross-sectional area” as it appears the cross-sectional area is actually of the flow transfer passage. Additionally, no means for determining the equivalent length is recited in the claims and there are an infinite number of meanings for “equivalent length”. Therefore, the limitation is not adding any clear definition to the structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/416,517 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the reference application discloses all limitations of claim 1 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier (EP3012431A1).
Regarding claim 1, Maier teaches a system (Figures 1-6), comprising: a cylinder head (24) for an internal combustion engine comprising a prechamber (60, 68)(Figures 1-3; Paragraphs 0018-0027), wherein a prechamber gas valve ("control valve (not shown in Fig. 3) at a control valve receiving portion 75") is fitted into a cavity of the cylinder head (75) and the prechamber gas valve is connected to the prechamber by way of a flow transfer passage (74, 78, 76)(Figures 3-6; Paragraphs 0033, 0035-0037, 0039, 0043-0044, 0047-0050), wherein the flow transfer passage has a first portion (74) adjoining the prechamber gas valve and a second portion (78 [and 76]) into which the first portion opens (Paragraphs 0033 and 0036), wherein the second portion extends at least around a part of a periphery of the prechamber (Figures 3-6), wherein the second portion has an uninterrupted peripheral surface apart from an opening between the second portion and the prechamber (Figures 4 and 5).
Regarding claim 2, Maier discloses the invention of claim 1 as discussed above, and teaches that the cylinder head comprises a spark plug (62) disposed in a spark plug sleeve (64, 65, 66)(Figures 3 and 6; Paragraphs 0027 and 0029).
Regarding claim 3, Maier discloses the invention of claim 1 as discussed above, and teaches that the second portion extends in an angular range of (at least) 20° to 270° (Figures 4 and 5 [the claim does not recite that it only extends in that range]).
Regarding claim 4, Maier discloses the invention of claim 1 as discussed above, and teaches that a cross-sectional area of the flow transfer passage, at least over a length of the first portion, is between π mm2 and 2.5π mm2 (Paragraph 0040).
Regarding claim 6, Maier discloses the invention of claim 1 as discussed above, and teaches that at least the second portion of the flow transfer passage is disposed between a first surface of the prechamber and a second surface of the cylinder head or a spark plug sleeve (Figures 3-6).
Regarding claim 7, Maier discloses the invention of claim 6 as discussed above, and teaches that at least the second portion of the flow transfer passage comprises at least one groove in the first surface or the second surface (Figures 3-6).
Regarding claim 8, Maier discloses the invention of claim 1 as discussed above, and teaches that the flow transfer passage with respect to the cross-sectional area immediately downstream of the prechamber gas valve may be interpreted as having an equivalent length of about 15 to about 23 mm, given that any equation may be used to calculated the equivalent length (and given that paragraph 0040 discloses area values within the ranges disclosed in applicant's Specification).
Regarding claim 9, Maier discloses the invention of claim 6 as discussed above, and teaches that the second portion of the flow transfer passage has a substantially parallel portion in relation to a separation plane between the prechamber and the cylinder head (Figures 3-6).
Regarding claim 10, Maier discloses the invention of claim 1 as discussed above, and Maier teaches that the first portion of the flow transfer passage has a portion inclined substantially relative to a separation plane (IV, for example) between the prechamber and the cylinder head (inclined to vertical [See Figures 3 and 6]).
Regarding claim 11, Maier discloses the invention of claim 1 as discussed above, and teaches that a space is provided between a seat of a valve head of the prechamber gas valve and a mouth opening of the prechamber gas valve into the flow transfer passage (there must be some gap there for flow to occur since the gas valve described by Maier is self-contained and is inserted into the receiving portion 75 [if there was no gap then no flow would occur when the control valve was opened])
Regarding claim 12, Maier discloses the invention of claim 1 as discussed above, and teaches that the flow transfer passage is of a cross-section varying over its length (Figures 3-6; Paragraph 0040).
Regarding claim 13, Maier discloses the invention of claim 1 as discussed above, and teaches the internal combustion engine having the cylinder head (Figures 1-3; Paragraphs 0016-0017).
Regarding claim 14, Maier teaches a method, comprising: forming at least a second portion (78 [and 76]) of a flow transfer passage (74, 78, 76) in a portion of a cylinder head (24) of an internal combustion engine (Figures 1-6; Paragraphs 0018-0027); wherein the flow transfer passage comprises a first portion (74) coupled to the second portion between a prechamber gas valve ("control valve (not shown in Fig. 3) at a control valve receiving portion 75") and a prechamber space (68) of a prechamber (60)(Figures 3-6; Paragraphs 0033, 0035-0037, 0039, 0043-0044, 0047-0050); and wherein the second portion is disposed between the first portion and the prechamber space, the second portion extends at least around a part of a periphery of the prechamber, and the second portion extends to an opening into the prechamber (Figures 3-6).
Regarding claim 15, Maier discloses the invention of claim 14 as discussed above, and teaches that the portion of the cylinder head comprises a spark plug (62) disposed in a spark plug sleeve (64, 65, 66)(Figures 3 and 6; Paragraphs 0027 and 0029).
Regarding claim 16, Maier discloses the invention of claim 14 as discussed above, and teaches that forming the second portion of the flow transfer passage comprises extending the second portion in an angular range of (at least) 20° to 270° (Figures 4 and 5 [the claim does not recite that it only extends in that range]).
Regarding claim 17, Maier teaches a system (Figures 1-6), comprising: at least a portion of a cylinder head (24) of an internal combustion engine (Paragraphs 0016-0017); wherein the portion comprises at least a second portion (78 [and 76]) of a flow transfer passage (74, 78, 76)(Figures 1-6; Paragraphs 0018-0027); wherein the flow transfer passage comprises a first portion (74) coupled to the second portion between a prechamber gas valve ("control valve (not shown in Fig. 3) at a control valve receiving portion 75") and a prechamber space (68) of a prechamber (60)(Figures 3-6; Paragraphs 0033, 0035-0037, 0039, 0043-0044, 0047-0050); and wherein the second portion is disposed between the first portion and the prechamber space, the second portion extends at least around a part of a periphery of the prechamber, and the second portion extends to an opening into the prechamber (Figures 3-6).
Regarding claim 18, Maier discloses the invention of claim 17 as discussed above, and teaches that the portion of cylinder head comprises a spark plug (62) disposed in a spark plug sleeve (64, 65, 66)(Figures 3 and 6; Paragraphs 0027 and 0029).
Regarding claim 19, Maier discloses the invention of claim 17 as discussed above, and teaches that the second portion extends in an angular range of (at least) 20° to 270° (Figures 4 and 5 [the claim does not recite that it only extends in that range]).
Regarding claim 20, Maier discloses the invention of claim 17 as discussed above, and teaches that the second portion (78) of the flow transfer passage extends radially, tangentially, or along a secant into the prechamber via the opening (See Figures 3-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier (EP3012431A1).
Regarding claim 5, Maier discloses the invention of claim 1 as discussed above, but does not teach that a total length of the flow transfer passage is between about 30 mm and about 70 mm. 
However, Maier teaches that the dimensions of the flow transfer passage are result-effective variables which control the flow of fuel and combustion products within the prechamber structure for a specific engine configuration (Paragraphs 0039-0050). Thus, a person having ordinary skill in the art would have found it obvious before the effective filing date to optimize the dimensions of the flow transfer passage such that it falls within the broad range of about 30mm to about 70mm in length, via routine experimentation, in an effort to adjust to flow of fuel and combustion products within the prechamber structure for a specific engine configuration. This range is workable for the structure of Maier, because it matches order of magnitude of the cross-sectional areas of the portions of the flow transfer passage disclosed by Maier in Paragraph 0040. Further, no particular reason for this range is disclosed by applicant other than design choice for a particular engine configuration, and the terms about 30 and about 70 are not given any clear definition in the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747